Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121.
 Claims 1, 3-5, 9, 11, 13, 15 and 17 (Invention I) are drawn to a gas leak sensing device comprising: a constant flow rate control valve; a pressurization control valve; a supply-side gas circuit; a master-side gas circuit; a workpiece-side gas circuit; an equal pressure valve; an exhaust valve that performs only opening and closing between the workpiece-side gas circuit and outside; a test pressure sensor; and a differential pressure sensor.

Claims 2, 6-8, 10, 12, 14, 16 and 18 (Invention II) are drawn to a gas leak sensing device comprising: a constant flow rate control valve; a pressurization control valve; a supply-side gas circuit; a master-side gas circuit; a workpiece-side gas circuit; an equal pressure valve; an exhaust valve that is capable of performing opening and closing between the workpiece-side gas circuit and outside while keeping the master- side gas circuit and the outside closed from each other; a test pressure sensor; and a differential pressure sensor.


The inventions are distinct, each from the other because of the following reasons: 
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination (Invention I) as claimed does not require the particulars of the subcombination (Invention II) as claimed for patentability, and (2) that the subcombination has utility by itself or in another materially different combination. [MPEP § 806.05(c)].
In the instant case,
The combination of Claims 1, 3-5, 9, 11, 13, 15 and 17 (Invention I) does not require the particulars of the subcombination as claimed, and
The subcombination of Claims 2, 6-8,10, 12, 14, 16 and 18 (Invention II) has utility by itself such as "while keeping the master- side gas circuit and the outside closed from each other".

The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subjected to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

/ASM FAKHRUDDIN/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863